           Case 2:20-cv-02312-SM-JVM Document 76 Filed 09/16/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    MEXICAN GULF FISHING                                       CIVIL ACTION
    COMPANY, ET AL.,
        Plaintiffs

    VERSUS                                                     NO. 20-2312

    U.S. DEPARTMENT OF
    COMMERCE, ET AL.,                                          SECTION: “E” (1)
         Defendants



                                         ORDER
           The impact of Hurricane Ida has affected the deadlines as provided in the

Amended Briefing Order.1 Accordingly;

           IT IS ORDERED that a telephone conference is hereby set for Friday,

September 24, 2021, at 2:00 p.m. The Court will provide all counsel with the call-in

instructions necessary to participate in this conference.


           New Orleans, Louisiana, this 16th day of September, 2021.


                       ______________________ _________
                                SUSIE MORGAN
                         UNITED STATES DISTRICT JUDGE




1   R. Doc. 72.
